Citation Nr: 1438431	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-15 073	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active service from July 1966 to September 1968.  He also had subsequent reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his substantive appeal, the Veteran requested a Travel Board hearing.  He was scheduled for a Travel Board hearing on July 23, 2013.  In a written correspondence received on July 23, 2013, the Veteran requested to withdraw his hearing request.  He did not appear at his hearing or request to reschedule the hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

As an initial matter, the Board finds that a remand is necessary to obtain outstanding VA treatment records.  In his substantive appeal, the Veteran indicated that as of 2010 there were additional VA treatment records to support his claim.  These treatment records have not been associated with the claims file.  Accordingly, they must be obtained and associated with the claims file.
The Veteran had verified active duty in the United States Army from July 1966 to September 1968.  Additionally, the record indicates that the Veteran had subsequent service from 1972 to 1984 in the National Guard.  While some National Guard records have been obtained and associated with the claims file, these records do not cover the entire period.  As it is unclear whether there are additional records, an attempt must be made to obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was provided with a VA psychological examination in July 2009.  However, the Board finds that the examination report is inadequate.  Although the examiner noted that available medical records were reviewed, it is unclear whether the examiner was aware of all pertinent facts.  See Nieves-Rodriguez v. Shinseki, 22 Vet. App. 295, 301 (Vet. App. 2008) (holding that as long as the examiner is aware of all pertinent facts, failure to review claims file does not necessarily render the examination inadequate).  Specifically, the Board notes that the examiner did not address relevant service treatment records (STR), including an August 1984 record noting that the Veteran was admitted to the hospital because of psychiatric symptoms and VA treatment records diagnosing the Veteran with drug and alcohol abuse.  As such, the Veteran should be provided another VA psychological examination.  

The Board notes that the Veteran was not provided VA examinations with regard to his claims for service connection for hepatitis C, diabetes mellitus, hypertension, and COPD.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that National Guard STRs indicate that the Veteran was assessed with hypertension.  Army and National Guard STRs indicate that the Veteran had respiratory complaints during military service.  As the Veteran has current diagnoses of hypertension and COPD, and possible manifestations of these disabilities during service, the Board finds that a VA examination is warranted to determine the etiology of these disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from December 2009 to present from the VA medical center in East Orange, New Jersey, along with records from all associated outpatient clinics.   

2.  To the extent possible, request verification of the dates the Veteran served in the National Guard, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

3.  Thereafter, take appropriate steps, including contacting the Veteran's National Guard unit, to obtain any outstanding service personnel and service treatment records for his reserve service.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2013), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2013), and give him an opportunity to respond.

4.  Provide the Veteran a VA examination to determine the nature, extent, and etiology of any identified psychological disability.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Identify any psychological disability;

b.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified psychological disability had its onset in active service or is otherwise causally or etiologically related to active service;

c.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified psychological disability was caused by the Veteran's service-connected residuals, fracture right humerus, or service-connected surgical scar;

d.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified psychological disability was aggravated by the Veteran's service-connected residual, fracture right humerus, or service-connected surgical scar.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease; 

e.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any identified psychological disability is related to a disease or injury incurred in active duty for training (ACTDUTRA); and

f.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any identified psychological disability is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2002) as the basis for establishing service-connection related to periods of INACDUTRA).

5.  Provide the Veteran a VA examination(s) to determine the nature, extent, and etiology of his hypertension and COPD.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the Veteran's hypertension and COPD:

a.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that the condition had its onset in active service or is otherwise causally or etiologically related to active service;

b.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the condition is related to a disease or injury incurred in active duty for training (ACTDUTRA); and 

c.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the condition is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2002) as the basis for establishing service-connection related to periods of INACDUTRA).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

6.  After conducting any other development warranted, including providing the Veteran with VA examinations addressing his diabetes mellitus and hepatitis C if warranted based on the additional evidence obtained on remand, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

